

115 HR 5249 IH: Olive Oil Consumer Standards Act of 2018
U.S. House of Representatives
2018-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5249IN THE HOUSE OF REPRESENTATIVESMarch 13, 2018Mr. Faso (for himself, Mr. Sean Patrick Maloney of New York, Mr. Carbajal, Mr. Arrington, Mr. Takano, and Mr. Ruppersberger) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Secretary of Agriculture to submit a report to the Commissioner of Food and Drugs on
			 the use of a Federal standard of identity for olive oil, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Olive Oil Consumer Standards Act of 2018. 2.Olive oil Federal standard report required (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Agriculture, in consultation with persons affected by the potential establishment of a Federal standard of identity for olive oil, shall submit to the Commissioner of Food and Drugs a report on whether an appropriate Federal standard of identity for olive oil would be in the interest of consumers, the olive oil industry, and United States agriculture.
 (b)ConsiderationIn preparing the report required under subsection (a), the Secretary shall take into consideration the citizen petition entitled Standard of Identity for Olive Oil and Olive-Pomace Oil  filed with the Food and Drug Administration on July 9, 2012 (and any successor filings).
 3.Membership in the International Olive CouncilNot later than 90 days after the date of the enactment of this Act, the Secretary of Agriculture, in consultation with the Secretary of State, shall take such steps as may be necessary to apply for United States membership in the International Olive Council.
		